CRAHAN, Judge,
dissenting.
I respectfully dissent. After carefully examining the complete record, I agree with the guardian ad litem that Mother failed to adduce clear, cogent and convincing evidence that Father either willfully neglected or willfully abandoned the child so as to justify termination of his parental rights.
If this case involved a dispute over custody of the child, I would have no problem affirming the trial court’s conclusion that it is in the child’s best interest to reside with Mother and Stepfather. But custody of the child is not in issue. Father agrees that Mother and Stepfather should continue to have primary custody. The issue is whether Father’s parental rights to the child should be terminated and, in essence, transferred to Stepfather, thereby severing all links between Father and his child.
Both by law and by nature, parents have the primary right against the world to their children; a right which has been properly characterized by this court as an “inherent natural right.” S.KL. v. Smith, 480 S.W.2d 119, 123 (Mo.App.1972). The power of the court to extinguish this right exists solely by statute. In re Taylor, 419 S.W.2d 473, 475 (Mo.App.1967). The relationship of parent and child is not to be lightly cast aside for any paternalistic sociological theory. State v. Taylor, 323 S.W.2d 534, 537 (Mo.App.1959). Rather, absent consent, such rights may be terminated only upon “clear, cogent and convincing” evidence of one of the grave reasons specified by law. See S.K.L. v. Smith, 480 S.W.2d at 123 (discussing Chapter 211 RSMo.) Evidence is “clear, cogent and convincing” when it “instantly tilts the scales in the affirmative when weighed against the evidence in opposition, and the fact finder’s mind is left with an abiding conviction that the evidence is true.” In Interest of T.M.E., 874 S.W.2d 552, 559 (Mo.App.1994). Termination of parental rights is an awesome power conferred upon the courts and before it is exercised there must be strict and literal compliance with the statutory scheme. In re C., 468 S.W.2d 689, 691 (Mo.App.1971).

Willful Neglect

Willful neglect has been defined by this court as the failure to perform the duty with which the parent is charged by law according *380to acceptable community standards. S.KL. v. Smith, 480 S.W.2d at 124. In order to be willful, the neglect must be intentional, deliberate and without just cause or excuse, thus excluding acts which occur because of events which are beyond the control of the parent and which are not his fault. Id.
Father acknowledged that he was never current in his child support payments. The majority relies on G.S.M. v. T.H.B., 786 S.W.2d 898, 901 (Mo.App.1990), for the proposition that such evidence alone is sufficient to shift the burden to Father to show why his failure to pay support was not willful. Although G.S.M. is distinguishable for the reasons discussed below, it is at least questionable whether such a shift of the burden of proof can be reconciled with the clear, cogent and convincing standard of review. Surely a bare showing of delinquency in child support payments, without more, cannot be said to “instantly tilt the scales” to the conclusion that the failure to satisfy the support obligation was willful. To engage in such a presumption without at least some minimal evidence of qualifications for and availability of work and the level of expenses required to provide the parent with the bare necessities of life seems contrary to the solemn presumptions in favor of the natural parent discussed above.
In any event, G.S.M. should not be deemed controlling in this case because a number of key factors cited by the G.S.M. court in support of its analysis are not present. Specifically, in G.S.M. the court expressly relied on the trial court’s determination in the original decree that the natural parent had the ability to make the support payments ordered in the decree as a key factual predicate for shifting the burden of proof. In contrast, Mother’s counsel conceded in this case that the $60.00 per week in ordered child support was high in relation to applicable guidelines. Mother testified that Father was often unemployed during the marriage although he advertised for odd jobs and attempted to start his own business. Father’s income tax records for the years 1991,1992 and 1993 reflect income of only $1,638.00, $6,255.00 (including $940.00 in unemployment compensation), and $5,233.00 (including $3,486.00 in unemployment compensation) respectively.1 Even giving Mother the benefit of the most generous assumptions about unreported income from odd jobs, this level of income would not support an award of $60.00 per week in child support under the guidelines applicable either at the time of dissolution or at the time of trial. In fact, the amount of support was set by agreement and was based solely on Mother’s child care expenses at the time of the decree and not on Father’s ability to pay. Nor, unlike G.S.M., does it appear that the decree court ever made any assessment of Father’s ability to pay. The decree itself was entered by default and the provisions for child support were incorporated based on a finding that they were “not unconscionable.”
In G.S.M., the evidence also established that the natural parent never made any support payments despite several periods of employment which paid substantial wages. In this case, however, Mother conceded that Father made regular payments when he was able to find regular work and discontinued regular payments only after he was refused further visitation and had undertaken to procure legal assistance to restore his visitation rights.2 Although Mother’s denial of visitation does not justify discontinuance of support, there is no evidence that Father had the means to satisfy his support obligation or even to make more modest payments while attempting to come up with the legal retainer required to enforce his visitation rights. Nor was there any evidence that Father’s attempt to restore his visitation rights through the legal system resulted in any deprivation to the child. In sum, there was no clear, cogent and convincing evidence of willful neglect.

Willful Abandonment

This ground is even easier to dispose of than willful neglect because it is undisputed *381that Mother moved the child to a location she did not reveal to Father until after filing the petition and advised Father that further visitation would not be permitted. Indeed, if anything in this record can be said to be supported by clear, cogent and convincing evidence, it is that since the time Mother and Stepfather became engaged in late spring or early summer of 1991, Mother engaged in a persistent pattern of conduct designed to remove Father from the child’s life and to substitute Stepfather as “dad” in the child’s eyes. By her own testimony, Mother: (1) moved the child to a new address with an unlisted phone number, neither of which were disclosed to Father; (2) told Father he could not see the child because of the altercation between Father and his girlfriend in the child’s presence in July 1991;3 (3) did not discourage the child from calling Stepfather “dad”; and (4) after the remarriage, allowed the child to begin using Stepfather’s surname.
“Abandonment is a ‘willful, positive act such as deserting the child; a willful delivery of the child with intention that the severance be permanent; a voluntary and intentional relinquishment of custody of the child to another with the intent to never again claim the rights or duties of a parent.’ ” Deardorff v. Bohannon, 761 S.W.2d 651, 654 (Mo.App. 1988) (citing In re Adoption of Baby Boy W, 701 S.W.2d 534, 543 (Mo.App.1985)). “It may also occur when a parent withholds the care, protection, love and presence of a parent without just cause or excuse.” Id. Under these established definitions, abandonment was not shown by clear, cogent and convincing evidence in this case.
Neither Mother’s brief nor the trial court’s findings suggest just how Father was supposed to have maintained visitation with the child after Mother moved and failed to provide any forwarding address or telephone number. At best, the implication is that Father should have tried harder to learn the child’s whereabouts or to maintain communications through Mother’s relatives. It is undisputed that Father had a toll-free work telephone number for Mother, although the evidence indicates that this line was not to be used for personal calls. There was no evidence that Father knew Mother’s work address. Even if he had, the suggestion that Father should have tailed or stalked Mother to her new address strikes me as irresponsible. Father should not be faulted for attempting to enforce his visitation rights through established legal channels. Although he apparently had trouble coming up with the funds required for a retainer and ultimately had to change counsel, Father’s actions in pursuing his visitation through proper legal channels cannot properly be characterized as willful abandonment.
Likewise, there was no evidence that Mother’s relatives were a reliable source of contact with the child. Father testified without contradiction that his former mother-in-law would not disclose Mother’s or the child’s whereabouts, nor was there any assurance that Father’s attempts to communicate with the child by gifts or notes delivered to the former mother-in-law would actually reach the child.4
This record simply does not support the conclusion that Father voluntarily relinquished his parental rights. Mother’s own evidence establishes that the lack of contact between Father and the child during the relevant statutory period was due solely and exclusively to her actions in refusing him further visitation and removing the child to an undisclosed location. Such actions have been held to preclude a finding of abandonment. Deardorff, 761 S.W.2d at 654-55.
For the foregoing reasons, I would reverse the judgment of the trial court.

. In contrast, Mother’s income consistently exceeded $20,000.00.


. During this period, Father continued his attempts to forward gifts through his former mother-in-law on the child's birthday and at Christmas. Father later learned that these gifts were donated to others.


. Neither the trial court, the parties nor the majority suggest that this incident in any way could support a finding of willful neglect or that it warranted Mother’s unilateral termination of Father's visitation rights.


. Father’s testimony indicates that these attempts at communication were refused by the child.